           Case 1:20-cr-00295-VEC Document 51
                                           49 Filed 11/20/20 Page 1 of 2
                                           U.S. Department of Justice
  [Type text]
                                                       United States Attorney
                                                       Southern District of New York




MEMO ENDORSED
                                                      The Silvio J. Mollo Building   USDC SDNY
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007       DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                                                       November 20, 2020             DATE FILED: 11/20/2020

  BY ECF

  The Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, New York 10007

  Re:    United States v. Michael Del Villar and Enrique Rosado, 20 Cr. 295 (VEC)

  Dear Judge Caproni:

          The Government respectfully requests permission to redact certain information in an
  exhibit attached to the Government’s memorandum of law opposing the defendants’ motions to
  suppress evidence, which contains “sensitive information” as defined in the Southern District of
  New York Electronic Case and Filing Rules & Instructions (“SDNY Filing Rules”), Section 21
  (Privacy and Public Access to ECF Cases) and as identified in Federal Rule of Criminal Procedure
  49.1(a)(5) (Privacy Protection for Filings Made with the Court.

          Specifically, the Government seeks to redact phone numbers belonging to a defendant,
  other phones contacting that defendant, and a law enforcement agent. Such information constitutes
  a “personal identifying number” that is associated with a particular individual and can be used to
  identify and contact that person.

          On November 5, 2020, the Court granted an application by defendant Michael Del Villar
  to redact the same type of information in exhibits filed in support of his motion to suppress. Dkt.
  48.

                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
         Case 1:20-cr-00295-VEC Document 51
                                         49 Filed 11/20/20 Page 2 of 2

                                                                                        Page 2


       Counsel for Villar consents to this request.1

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney

                                        By: __________________________
                                            Brett M. Kalikow
                                            Assistant United States Attorney
                                            (212) 637-2220


cc: All counsel of record (via ECF)

                                                       Application GRANTED.

                                                       SO ORDERED.



                                                                                    11/20/2020
                                                       HON. VALERIE CAPRONI
                                                       UNITED STATES DISTRICT JUDGE




1
  The position of counsel for defendant Enrique Rosado on the instant request is unknown. Counsel
for Rosado consented to Villar’s earlier similar request.
